DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 26, 2022.  As directed by the amendment: claim 1 has been amended, claims 9, 11 and 13-14 have been cancelled, and no claims have been added.  Thus, claims 1-8, 10, 12 and 15-26 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed May 26, 2022, with respect to newly amended independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and claims depending from claim 1 has been withdrawn.  Independent claim 18 was previously indicated allowable.
Allowable Subject Matter
Claims 1-8, 10, 12 and 15-26 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed method of manufacturing a catheter assembly. 
The closest prior art is Haarala et al. (Haarala), US 2012/0083766 A1.
Regarding claim 1, Haarala fails to teach among all the limitations or render obvious a method of manufacturing a catheter assembly as claimed, which includes wherein a polymeric coating is applied to at least one of the proximal catheter assembly and the distal catheter assembly selected from the group of polymers listed in claim 1, and wherein the polymeric material of the catheter tube includes the polymer selected for the polymeric coating, in combination with the total structure and function of the method of manufacturing a catheter assembly as claimed.  
Regarding claim 18, Haarala fails to teach among all the limitations or render obvious a method of manufacturing a catheter assembly as claimed, which includes the catheter tube comprising a polymeric material, and wherein one of the polymeric coating and the polymeric material of the catheter tubes includes silicone, in combination with the total structure and function of the method of manufacturing a catheter assembly as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783